UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-30178 VIEW SYSTEMS, INC. (Exact name of registrant as specified in its charter) Nevada 59-2928366 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1550 Caton Center Drive, Suite E, Baltimore, Maryland 21227 (Address of principal executive offices) (Zip Code) (410) 242-8439 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer £ Smaller reporting company R (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at November 9, 2011 Common Stock, $.001 par value per share VIEW SYSTEMS, INC. FORM 10-Q FOR THE PERIOD ENDED SEPTEMBER 30, 2011 INDEX Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Consolidated Balance Sheets as of September 30, 2011 (Unaudited) and December 31, 2010 2 Consolidated Statements of Operations (Unaudited) for the ninemonths and three months ended September 30, 2011 and for the nine months and three months ended September 30, 2010 3 Consolidated Statements of Stockholders’ Equity (deficit) 4 Consolidated Statements of Cash Flows (Unaudited) for thenine months ended September 30, 2011 and September 30, 2010 5 Notes to the Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Qualitative and Quantitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. [Removed and Reserved] 30 Item 5. Other information 30 Item 6. Exhibits 31 SIGNATURES 32 i Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 Information included in this Form 10-Q contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (“Securities Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”). This information may involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of View Systems, Inc. (the “Company”), to be materially different from future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe future plans, strategies and expectations of the Company, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend,” or “project” or the negative of these words or other variations on these words or comparable terminology. These forward-looking statements are based on assumptions that may be incorrect, and there can be no assurance that these projections included in these forward-looking statements will come to pass. Actual results of the Company could differ materially from those expressed or implied by the forward-looking statements as a result of various factors. Except as required by applicable laws, the Company has no obligation to update publicly any forward-looking statements for any reason, even if new information becomes available or other events occur in the future. 1 PART II –FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS View Systems, Inc. and Subsidiaries Consolidated Balance Sheets September 30, December 31, ASSETS Current Assets Cash $ $ Accounts Receivable (Net of Allowance of $1,000) Inventory Total Current Assets Property & Equipment (Net) Other Assets Licenses Intellectual Property Investment Deposits Total Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts Payable $ $ Accrued Expenses Accrued Interest Accrued Royalties Loans from Shareholder Notes Payable Deferred Revenue - Total Current Liabilities Long-term Debt Note payable Total Liabilities Stockholders' Equity (Deficit): Preferred Stock, Authorized 10,000,000 Shares, $.01 Par Value, Issued and outstanding 1,589,647 Issued and outstanding 89,647 Common Stock, Authorized 950,000,000 Shares, $.001 Par Value, Issued and Outstanding 133,179,400 Issued and Outstanding 97,410,189 Additional Paid in Capital Retained Earnings (Deficit) ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity $ $ 2 View Systems, Inc. and Subsidiaries Consolidated Statements of Operations For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenues, Net $ Cost of Sales Gross Profit Operating Expenses Business Development General & Administrative Professional Fees Salaries & Benefits Total Operating Expenses Net Operating Income (Loss) Other Income(Expense) Gain from Renegotiated Debt - - Revenue Sharing ) ) Interest Expense ) Total Other Income(Expense) Net Income (Loss) $ ) $ ) $ ) $ ) Net Income (Loss) Per Share ) Weighted Average Shares Outstanding 3 View Systems, Inc. and Subsidiaries Consolidated Statements of Stockholders' Equity (Deficit) Additional Retained Preferred Common Paid-in Earnings Shares Amount Shares Amount Capital (Deficit) Balance, December 31, 2009 $ ) January - March 2010 - shares issued for services, notes payable and accrued interest April - June 2010 - reversal of shares issued in error ) ) ) July - September 2010 - shares issued for services, notes payable, accounts payable, and accrued interest Reclassified proceeds from prior year stock issuances October-December 2010 - shares issued for services, notes payable and accrued interest Net loss for the year ended December 31, 2010 ) Balance, December 31, 2010 ) January - March 2011 - shares issued in payment of accounts payable, notes payable and interest April - June 2011 - shares issued for services, notes and loans payable and accrued interest July - September 2011 - shares issued for note payable and accrued interest Net loss for the period ended September 30, 2011 ) Balance, September 30, 2011 $ ) 4 View Systems, Inc. and Subsidiaries Consolidated Statements of Cash Flows For the Nine Months Ended September 30, Cash Flows from Operating Activities: Net Income (Loss) $ ) $ ) Adjustments to Reconcile Net Income (Loss) to Net Cash Provided (Used) by Operations: Depreciation & Amortization Common stock issued in payment of services Gain from renegotiated debt - ) Common stock issued in payment of interest Preferred stock issued in payment of services Loss from sale of fixed assets - Proceeds from sale of fixed assets - Change in Operating Assets and Liabilities: (Increase) Decrease in: Accounts Receivable ) Inventories ) - Deposits ) Increase (Decrease) in: Accounts Payable Accrued Expenses Accrued Interest Deferred Revenue ) ) Net Cash Used in Operating Activities ) ) Cash Flows from Investing Activities: Purchases of equipment ) ) Net Cash Provided by (Used in) Investing Activities ) ) Cash Flows from Financing Activities: Loans repaid under a line of credit - ) Principal payments on notes payable ) ) Loans received under notes payable - Loans from Shareholders Net Cash Provided by Financing Activities Increase (decrease) in Cash ) ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ 5 View Systems, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Continued) For the Nine Months Ended September 30, Non Cash Investing and Financing Activities: Notes payable paid down with common stock Accrued interest paid with common stock - Loans from shareholders repaid with common stock Accounts payables paid with common stock Cash Paid For: Interest $ $ Income Taxes $
